Exhibit 10.1

VARIAN, INC.

OMNIBUS STOCK PLAN

RESTRICTED STOCK AGREEMENT

Varian, Inc. (the “Company”) hereby grants you, [NAME OF EMPLOYEE] (the
“Employee”), shares of Restricted Stock (the “Shares”) under the Company’s
Omnibus Stock Plan (the “Plan”). The date of this Agreement is [GRANT DATE] (the
“Grant Date”). Subject to the provisions of Appendix A and of the Plan, the
principal features of this grant are as follows:

Total Number of Shares of Restricted Stock: [NUMBER A]

 

Scheduled Vesting Dates*:

  

Number of Shares:

[DATE]

   [      % of NUMBER A]

[DATE]

   [      % of NUMBER A]

[DATE]

   [      % of NUMBER A]

 

* Assuming the performance goal described in Paragraph 4 of Appendix A is
achieved.

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in Appendix A and the
Plan. For example, important additional information on vesting and forfeiture of
the Shares is contained in Paragraphs 4 through 6 of Appendix A. ACCORDINGLY,
PLEASE BE SURE TO READ ALL OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND
CONDITIONS OF THIS GRANT.

 

VARIAN, INC.     EMPLOYEE By:           Name:         Name:     Title:        
Home Address:              



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK

1. Grant of Restricted Stock. The Company hereby grants to the Employee under
the Plan, for past services and as a separate incentive in connection with his
or her employment and not in lieu of any salary or other compensation for his or
her services, an award of [NUMBER A] Shares of Restricted Stock, on the terms
and conditions set forth in this Agreement and the Plan. By accepting this award
of Restricted Stock, the par value of each Share of Restricted Stock will be
deemed paid by the Employee by past services rendered by the Employee, and will
be subject to the appropriate tax withholdings.

2. Shares Held in Escrow. Unless and until the Shares of Restricted Stock vest
in the manner set forth in Paragraphs 3, 4 or 5, the Shares shall be issued in
the name of the Employee and held by the Secretary of the Company as escrow
agent (the “Escrow Agent”), and shall not be sold, transferred or otherwise
disposed of, and shall not be pledged or otherwise hypothecated. The Company may
instruct the transfer agent for its common stock to place a legend on the
certificates representing the Shares or otherwise note its records as to the
restrictions on transfer set forth in this Agreement and the Plan. The
certificate or certificates representing the Shares shall not be delivered by
the Escrow Agent to the Employee unless and until the Shares have vested and all
other terms and conditions in this Agreement have been satisfied.

3. Number of Shares; Changes in Stock. The number and class of Shares specified
in Paragraph 1 above are subject to adjustment by the Committee in the event of
any merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, Share combination or other change in the
corporate structure of the Company affecting the Shares. In the event of any
such merger, reorganization, consolidation, recapitalization, separation,
liquidation, stock dividend, split-up, Share combination, or other change in the
corporate structure of the Company affecting the Shares, by virtue of which the
Employee shall, in his or her capacity as owner of unvested Shares awarded to
him or her under this Agreement (the “Prior Shares”), be entitled to new or
additional or different shares of stock or securities (other than rights or
warrants to purchase securities), such new or additional or different shares or
securities shall thereupon be considered to be unvested Shares of Restricted
Stock and shall be subject to all of the conditions and restrictions which were
applicable to the Prior Shares pursuant to this Agreement and the Plan. If the
Employee receives rights or warrants with respect to any Prior Shares, such
rights or warrants may be held or exercised by the Employee, provided that until
such exercise any such rights or warrants and after such exercise any shares or
other securities acquired by the exercise of such rights or warrants shall be
considered to be unvested Shares of Restricted Stock and shall be subject to all
of the conditions and restrictions which were applicable to the Prior Shares
pursuant to the Plan and this Agreement. The Committee in its absolute
discretion at any time may accelerate the vesting of all or any portion of such
new or additional shares of stock or securities, rights or warrants to purchase
securities or shares or other securities acquired by the exercise of such rights
or warrants.

4. Vesting Schedule. Except as otherwise provided in this Agreement, the Shares
will vest as to thirty-three and one-third percent (33-1/3%) of the Shares
specified in Paragraph 1 above on the first anniversary date of the Grant Date,
and as to an additional thirty-three and one-third percent (33-1/3%) on each
succeeding anniversary date, until the right to exercise this option shall have
vested with respect to one hundred percent (100%) of such Shares. On any
scheduled vesting date, vesting actually will occur only if the Employee has
been continuously employed by the Company or an Affiliate from the Grant Date
until such scheduled vesting date. Notwithstanding the foregoing, in the event
of the Employee’s Termination of Service due to death or Disability, if the
vesting of any of the Shares specified in Paragraph 1 had not yet vested, then
such unvested Shares will vest as follows:

(a) if the Employee’s death or Disability occurs before the first anniversary of
the Grant Date, the following the number of Shares shall then vest: the pro rata
number of Shares determined by multiplying (i) the total number of Shares
specified in Paragraph 1 by (ii) the percentage determined by dividing the
number of days elapsed following the Grant Date to the date of the Employee’s
death or Disability by 365; or

 

2



--------------------------------------------------------------------------------

(b) if the Employee’s death or Disability occurs on or after the first
anniversary of the Grant Date, all of such unvested Shares shall then vest.

Notwithstanding the foregoing, none of the Shares shall vest unless for the
performance period beginning                  and ending                  (“the
Performance Period”), the Company’s Operating Cash Flow is at least         %,
as determined by the Committee within 60 days following the Performance Period.
If such performance is not achieved, the Shares shall be immediately forfeited
and automatically transferred to and acquired by the Company at no cost to the
Company.

Operating Cash Flow shall be as defined in the Plan, and shall be the percentage
calculated by dividing Operating Cash Flow by Net Income (Net Income to be as
defined in the Plan and Operating Cash Flow to be calculated [INSERT
EXCLUSIONS].

5. Forfeiture. Except as expressly provided in Paragraph 4, and notwithstanding
any contrary provision of this Agreement, the balance of the Shares which have
not vested at the time of the Employee’s Termination of Service shall thereupon
be forfeited and automatically transferred to and reacquired by the Company at
no cost to the Company. The Employee hereby appoints the Escrow Agent with full
power of substitution, as the Employee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Employee to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
Termination of Service.

6. Death of Employee. In the event that the Employee dies while in the employ of
the Company and/or an Affiliate or prior to delivery of any Shares that vested
prior to Employee’s death, any distribution or delivery under this Agreement
shall be made to the Employee’s designated beneficiary, or if either no
beneficiary survives the Employee or the Committee does not permit beneficiary
designations, to the administrator or executor of the Employees’ estate. Any
designation of a beneficiary by the Employee shall be effective only if such
designation is made in a form and manner acceptable to the Committee. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to such transfer, and (c) written acceptance of the terms and conditions of this
grant as set forth in this Agreement.

7. Payment of Taxes. The Company or the employing Affiliate will withhold a
portion of the Shares that have an aggregate market value sufficient to pay
federal, state and local income, employment and any other applicable taxes
required to be withheld by the Company or the employing Affiliate with respect
to the Shares, unless the Company, in its sole discretion, requires the Employee
to make alternate arrangements satisfactory to the Company for such withholdings
in advance of the arising of any withholding obligations. The number of Shares
withheld pursuant to the foregoing sentence will be rounded up to the nearest
whole Share, with no refund to the Employee for any value of the Shares withheld
in excess of the tax obligation as a result of such rounding. Notwithstanding
any contrary provision of this Agreement, no Shares will be delivered to the
Employee unless and until satisfactory arrangements (as determined by the
Company) have been made by the Employee with respect to the payment of any
income and other taxes which the Company determines must be withheld or
collected with respect to such Shares. In addition and to the maximum extent
permitted by law, the Company or

 

3



--------------------------------------------------------------------------------

the employing Affiliate has the right to retain without notice from salary or
other amounts payable to the Employee, cash having a sufficient value to satisfy
any tax withholding obligations that the Company determines cannot be satisfied
through the withholding of otherwise deliverable Shares. All income and other
taxes related to the Shares are the sole responsibility of the Employee.

8. Rights as Stockholder. Neither the Employee nor any person claiming under or
through the Employee shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Escrow Agent or the Employee. Except as provided in Paragraph 11, after such
issuance, recordation and delivery, the Employee shall have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

9. No Effect on Service. The Employee’s employment with the Company and its
Affiliates is on an at-will basis only. Accordingly, subject to any written,
express employment agreement with the Employee, nothing in this Agreement or the
Plan shall confer upon the Employee any right to continue to be employed by the
Company or any Affiliate or shall interfere with or restrict in any way the
rights of the Company or the Affiliate, which are hereby expressly reserved, to
terminate the employment of the Employee at any time for any reason whatsoever,
with or without good cause. Such reservation of rights can be modified only in
an express written contract executed by a duly authorized officer of the Company
or the Affiliate employing or otherwise engaging the Employee. For purposes of
this Agreement, the transfer of the employment of the Employee between the
Company and any one of its Affiliates (or between Affiliates) shall not be
deemed a Termination of Service. Nothing herein contained shall affect the
Employee’s right to participate in and receive benefits under and in accordance
with the then current provisions of any pension, insurance or other employee
welfare plan or program of the Company or any Affiliate.

10. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its Secretary,
at 3120 Hansen Way, Palo Alto, California 94304, or at such other address as the
Company may hereafter designate in writing.

11. Grant is Not Transferable. Except as otherwise expressly provided herein,
this grant and the rights and privileges conferred hereby may not be
transferred, pledged, assigned or otherwise hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, pledge, assign,
hypothecate or otherwise dispose of this grant, or of any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately shall become null and void.

12. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

13. Conditions for Issuance of Certificates. The Shares deliverable to the
Employee may be either previously authorized but unissued shares or issued
shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for the Shares prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; and
(b) the completion of any registration or other qualification of such Shares
under any State or Federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
State or Federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the Grant Date as the Committee may
establish from time to time for reasons of administrative convenience.

 

4



--------------------------------------------------------------------------------

14. Plan Governs. This Agreement is subject to all of the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern. Capitalized terms and phrases used and not defined in this
Agreement shall have the meanings set forth in the Plan.

15. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Employee, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to its
principles of conflicts of law.

17. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

18. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

19. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not executing this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.

o  0  o

 

5